UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6456


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HORACE ANTONIO TAYLOR, a/k/a Bloody Horace,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:13-cr-01036-JFA-1)


Submitted:   September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Horace   Antonio  Taylor, Appellant       Pro   Se.      Julius  Ness
Richardson, Assistant United States       Attorney,   Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Horace Antonio Taylor appeals the district court’s order

denying    his    18   U.S.C.     § 3582(c)(2)   (2012)    motion.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we deny Taylor’s motion for the appointment of counsel, and we

affirm for the reasons stated by the district court.                       United

States    v.     Taylor,    No.    3:13-cr-01036-JFA-1      (D.S.C.    Mar.    14,

2016).     We dispense with oral argument because the facts and

legal    contentions       are    adequately   presented    in   the   materials

before    this    court    and    argument   would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         2